NOTE: This order is nonprecedential
United States Court of AppeaIs
a for the Federal Circuit
CANDICE V. KNIGHT,
Petiti0ner,
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent.
2011-3002
Petition for review of the Merit Systems Protection
Board in case no. SF0752100263-I-1.
ON MOTION
ORDER
Candice V. Knight moves for leave to proceed in forma
pauperis
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted

KN1c.HT v. one 2
FoR THE CoURT
0CT 07 2010
/s/ J an Horba1y
Date J an Horba1y
C1erk
cc: Candice V. Knight
Jeanne E. Davidson, Esq. F"_ED
U.S.COURT
321 rHmn€$AtP<5E?:tSnF°“
0CT_ 0 7. 2010
JAN HORBALY
Cl.ERK